Title: To Alexander Hamilton from James Miller, 28 October 1799
From: Miller, James
To: Hamilton, Alexander


          
            Sir
            Quarter Mr. Gl’s. Dept. Trenton Octr. 28th. 1799
          
          I have had the honor of receiving yours of the 25th. Inst. and agreeably thereto, shall write pr. this mail to Jonathan Jackson Esqr. of Boston to value on me for One thousand dollars, if that sum is necessary to pay for the ground purchased by Col. Rice for the 14th. 15th & 16th. Regts.
          I have received a letter from Mr. Jackson of the 19th. Inst. informing that the tools necessary for building the huts were preparing, and that they would be forwarded to Oxford in a few days.
          I am Sir with great respect Yr Most Obt. Servant—
          
            Jas. Miller
            Agent Qr Mr Genl.
          
          Maj. Genl. Alexr. Hamilton
        